Citation Nr: 1110369	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  95-24 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for cervical spine disorder.

2.  Entitlement to service connection for lumbar spine disorder.

3.  Entitlement to a schedular evaluation in excess of 10 percent for a left knee disability for the period from June 2, 1993 to January 2, 1996, for the period from March 1, 1996 to June 16, 2002, and for the period since August 1, 2002.
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from August 1962 to May 1974, with additional service in the Reserves from March 1975 to March 1993. 

This case came to the Board of Veterans' Appeals (Board) from a June 1994 decision by the Los Angeles, California, Regional Office (RO) that granted service connection for left knee, left index finger, and skin disorders, and assigned each noncompensable (0 percent) initial evaluations effective June 2, 1993.  The decision denied claims of service connection for cervical spine and lumbar spine disorders.  The Veteran appealed the determination concerning the initial ratings assigned, and the denial of service connection to the Board.  In August 1998, the RO increased the evaluation assigned the left knee disorder to 10 percent, effective June 2, 1993, temporarily increased the evaluation to 100 percent for post surgery convalescence effective January 3, 1996, and reinstated the 10 percent schedular evaluation effective March 1, 1996.  In September 2001, the Veteran testified before a Veterans Law Judge.  In a May 2002 decision, the Board granted a 10 percent rating for the left index finger, and undertook evidentiary development of the other issues.  Following invalidation of the regulation authorizing the Board to develop evidence by Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), in June 2003 the Board remanded the case to the RO. 

In June 2004, the Board issued a decision which denied service connection for cervical and lumbar spine disorders, and remanded the initial rating claims for skin and left knee disabilities.  The Veteran appealed that portion of the decision concerning the denial of service connection for cervical and lumbar spine disorders to the United States Court of Appeals for Veterans Claims (Court) and, in a June 2005 order, the Court granted a joint motion to remand the case filed by the parties.  The case was thereafter returned to the Board.  

In a February 2006 decision, the Board remanded the issues of service connection for cervical and lumbar spine disorders pursuant to the June 2005 joint motion.  In a December 2007 rating decision, an evaluation of 30 percent was assigned for the skin disability, effective August 30, 2002.  The rating action also assigned a temporary total evaluation for the left knee effective from June 17, 2002, to July 31, 2002, with a 10 percent rating assigned effective August 1, 2002.

In a May 2009 decision, the Board granted an initial 10 percent evaluation for skin disability for the period prior to August 30, 2002, and denied a rating higher than 30 percent for the initial rating period from August 30, 2002.  The Board remanded the claims of service connection for cervical and lumbar disorders, and the claim for higher ratings for the left knee disability.  To the Board's knowledge the Veteran has not appealed the Board's May 2009 decision; consequently, the only issues remaining on appeal are those listed on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

Pursuant to 38 U.S.C.A. § 7107(c) (West 2002), the individual who conducts a Board hearing in an appeal shall participate in making the final determination of the claim.  Unfortunately, the Veterans Law Judge who conducted the Veteran's September 2001 hearing is no longer employed by the Board.  To ensure that the Veteran received the due process to which he is entitled, in January 2011 the Board informed the Veteran that he was entitled to another Board hearing, if he so desired.  In February 2011, he responded that he wanted another Board hearing before a traveling Veterans Law Judge at the RO.

Given the Veteran's request for another Board hearing, the Board will remand the case for the RO to schedule him for the type of hearing desired.

Accordingly, this case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a travel Board hearing to be held at the RO.  He should be notified of the date and time of the hearing.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
  

_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

